Citation Nr: 0430767	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 2002) for Guillian-Barre claimed to be the 
result of treatment at a Department of Veterans Affairs (VA) 
medical facility in October 1999.

2.  Entitlement to a total disability rating based on 
individual  unemployability due to service-connected 
disabilities (TDIU) prior to May 21, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
January 1983.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 determination that 
denied the benefits sought from the Nashville, Tennessee, 
Regional Office (RO).  The claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for Guillian-Barre, claimed to be the result of treatment at 
a VA medical facility in October 1999, was filed in January 
2000.  The TDIU claim was filed in June 2000.  A notice of 
disagreement (NOD) was received in September 2000, a 
statement of the case (SOC) was issued in November 2000, and 
substantive appeal regarding the TDIU issue was received from 
the veteran in February 2001.  In May 2001, at the hearing 
held before the RO, the veteran also indicated disagreement 
with the denial of compensation benefits under 38 U.S.C.A. 
§ 1151 for Guillain-Barre.  Thus, this issue is also before 
Board at this time.  See Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993).  

Other rating actions issued by the RO in September 2003, 
December 2002, and September 2002 have not been appealed to 
the Board and are not before the undersigned at this time.  
The September 2003 rating action granted a 100% rating based 
on multiple disorders effective May 21, 2001.  Consequently, 
as the 100% rating for multiple disorders renders moot the 
claim of TDIU after May 21, 2001, the issue before the Board 
at this time is entitlement to TDIU prior to May 21, 2001.  


FINDINGS OF FACT

1.  The veteran filed the instant claims after October 1997.

2.  Any additional disability the veteran may have following 
VA treatment, including the providing of a flu vaccine at a 
VA Medical Center (VAMC) in October 1999, did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.  

3.  Service connection prior to May 21, 2001, was in effect 
for arterial insufficiency, left lower extremity with 
disabling claudication, rated as 40 percent disabling; 
coronary artery disease, status post bypass graft, rated as 
30 percent disabling; arterial insufficiency, right lower 
extremity with disabling claudication, rated as 20 percent 
disabling; degenerative changes, right hip, rated as 10 
percent disabling; status post meniscectomy, right knee, 
rated as 10 percent disabling; hypertension, rated as 10 
percent disabling; degenerative changes, left hip, found 
noncompensable; bilateral hearing loss, found noncompensable; 
hemorrhoids, found noncompensable; and calluses, plantar 
warts, and fungus infection of the feet, found 
noncompensable; the combined disability evaluation was 80 
percent from August 1, 1998 until May 21, 2001. 

4.  The veteran, who has not worked since October 1999, has a 
high school general equivalency diploma (GED), 13 college 
credit hours, and work experience as a manager.      

5.  There is an approximate balance of positive and negative 
evidence regarding whether the veteran's service-connected 
disabilities prior to May 21, 2001 prevented him from 
performing substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of VA treatment in October 1999 are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2004).  

2.  The criteria for a TDIU prior to May 21, 2001 are met.  
38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation benefits under 38 U.S.C.A. § 1151 (West 
2002)

In January 2000, the veteran filed a claim seeking 
compensation for Guillian-Barre syndrome, claimed to be the 
result of a flu shot at a VA clinic on October 7, 1999.  At 
the request of the RO, the VA outpatient clinic, Knoxville, 
Tennessee, provided a complete copy of the records of this 
facility regarding the veteran in July 2000.  These records 
indicate that the veteran received the influenza vaccine in 
October 1999.  On October 7, 1999, the veteran signed a 
standard influenza vaccine consent form.  Within this form, 
it is indicated that, unlike the older swine influenza 
vaccine, this vaccine has "not been clearly associated with 
Guillain-Barre Syndrome, which causes paralysis."  

In a November 1999 outpatient treatment record, it is 
indicated that the veteran called to report that he was in 
the hospital due to Guillain-Barre syndrome.  A medical 
record from "J.E.S.", M.D., states that the veteran was 
treated for Guillain-Barre and that this condition occurred 
after he received a flu shot through the VA.  A VA 
examination dated December 2002 indicates a history of 
Guillain-Barre syndrome, as do other records following 
October 1999.

The veteran in this case does not contend that his Guillain-
Barre is the result of his military service.  Instead, he 
contends that his Guillain-Barre is the result of VA 
treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.   The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
§ 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown:  (1) Disability/additional 
disability, (2) That VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) That there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation 
"is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

The veteran alleges, in essence, that the October 1999 flu 
shot has caused Guillain-Barre.  The U.S. Court of Appeals 
for Veterans Claims (Court) has made clear that a layperson 
is not competent to provide evidence in matters requiring 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  In any event, even if 
the veteran is correct, there simply is no evidence that any 
disorder is due to negligence, carelessness, lack of proper 
skill, error in judgment, or any other instance of fault on 
the part of VA in October 1999.  The veteran has failed to 
provide any evidence indicating that the VA was at fault when 
it administered the flu shot.  The fact that the veteran 
contracted Guillain-Barre after the flu shot does not 
indicate negligence, carelessness, a lack of proper skill, 
error in judgment, or any other instance of "fault" on the 
part of VA.  No mistakes are indicated within the medical 
records.  No unforeseen event is shown.  

In summary, all competent evidence of record is to the effect 
that the veteran's treatment in October 1999 was proper.  His 
unsupported lay allegations are insufficient to establish his 
claim.  The preponderance of the evidence is against the 
claim.  

II.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more (as in this case), and sufficient 
additional disability to bring the combined rating to 70 
percent disability or more (also as in this case).  
Disabilities arising from a common etiology or a single 
accident are to be considered a single disability for 
purposes of this regulation.  38 C.F.R. § 4.16(a) (2004).  

Based on the rating actions of September 2002, December 2002, 
and September 2003, service connection was established for 
several disabilities effective May 21, 2001 and the veteran 
was awarded a 100 percent evaluation effective May 21, 2001 
based, in part, on these newly found service connected 
disabilities.  The Board will consider if the veteran was 
entitled to TDIU prior to May 21, 2001, taking into 
consideration only those service connected disabilities that 
were found to be service connected prior to May 21, 2001.

As noted above, the veteran was assigned a temporary total 
evaluation under 38 C.F.R. § 4.30 from June 3, 1998 until 
August 1, 1998.  From August 1, 1998 until May 21, 2001, the 
combined disability evaluation was 80 percent.  Service 
connection prior to May 21, 2001 was in effect for arterial 
insufficiency, left lower extremity with disabling 
claudication, rated as 40 percent disabling; coronary artery 
disease, status post bypass graft, rated as 30 percent 
disabling; arterial insufficiency, right lower extremity with 
disabling claudication, rated as 20 percent disabling; 
degenerative changes, right hip, rated as 10 percent 
disabling; status post meniscectomy, right knee, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; degenerative changes, left hip, found 
noncompensable; bilateral hearing loss, found noncompensable; 
hemorrhoids, found noncompensable; and calluses, plantar 
warts, and fungus infection of the feet, found 
noncompensable. 

Since the veteran does have a service-connected disability 
rated as 40 percent disabling prior to May 21, 2001, and his 
combined rating was more than 70 percent prior to May 21, 
2001, the case must be considered under 38 C.F.R. § 4.16(a).  

The remaining question is whether the veteran was unable to 
secure or pursue a substantial gainful occupation because of 
his service-connected disabilities prior to May 2001.  The 
veteran has submitted a February 2001 statement from his 
prior employer indicating that his last day on the job was 
October 22, 1999.  The employer cites the veteran's heart 
problem and Guillain-Barre syndrome.


The primary basis of the RO determination is a finding that 
the veteran's nonservice connected disorders prior to May 
2001, such as Guillain-Barre, caused the veteran to be 
unemployed prior to May 21, 2001.  In determining whether a 
veteran is entitled to a TDIU, the RO is correct in that 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340,  
3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).  However, in Moore v. Derwinski, 1 Vet. App. 83 
(1991), the U.S. Court of Appeals for Veterans Claims (Court) 
indicated that the unemployability question (i.e., the  
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

The veteran's service connected disabilities prior to May 21, 
2001, included orthopedic disabilities (the knee and hips), 
significant arterial insufficiency, moderate coronary artery 
disease, hypertension, mild hearing loss, and other 
disorders.  His hearing testimony and the medical evidence 
appears to establish that these disabilities, as a whole, 
prevented his participation in regular substantially gainful 
employment prior to May 2001.  

While the veteran had nonservice connected disorders prior to 
May 21, 2001, the Board finds that the evidence in this case 
is in relative equipoise.  On one hand, the veteran clearly 
has nonservice connected disorders, yet he also has a series 
of service connected disorders which, as a whole, appear to 
have effectively prevented him from performing substantially 
gainful employment prior to May 21, 2001.  As indicated 
within the veteran's initial claim for TDIU, he has a high 
school GED, 13 college credit hours, and work experience as a 
manager.  The Board finds no clear evidence that supports the 
conclusion that the veteran's nonservice connected disability 
prior to May 21, 2001, standing alone, were the only cause of 
the veteran's unemployment.  Therefore, because the record 
provides approximate balance of  positive and negative 
evidence on the merits, the Board will give the veteran the 
benefit of the doubt as required by 38  U.S.C.A. § 5107 (West 
2002), and grant the claim for entitlement to a TDIU prior to 
May 21, 2001.   



III.  Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished.  
Through the July 2003 and other letters from the RO to the 
veteran regarding his claims, the November 2000 SOC, and the 
January 2002 and October 2003 supplemental SOCs (SSOC), the 
RO notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claims.  Consequently, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence necessary to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's July 2003 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, as well as the hearing held before the RO, 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The veteran has responded to this 
request for information, and additional medical records were 
obtained.  


In addition to the above-cited authority, the Board points 
out that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court appears to hold that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  

The July 2003 letter informed the veteran of the evidence 
that is needed to substantiate the claims; the evidence, if 
any, to be obtained by VA; the evidence, if any, to be 
provided by the claimant; and essentially requested that the 
claimant provide any evidence in his possession that pertains 
to these claims.  Also, at the hearing and in the SSOCs, the 
SOC, and other letters from the RO, the veteran was provided 
additional notice meeting the requirements of Pelegrini.

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  The Board acknowledges that the July 
2003 letter was sent to the veteran after the RO's September 
2000 decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  The Board finds that any failure on VA's part in 
not completely fulfilling the VCAA notice requirements prior 
to the RO's initial adjudication, if it exists in this case, 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the transfer and certification of 
the case to the Board and the content of the many notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After many notices were provided 
to the veteran in many different forms, the October 2003 SSOC 
was provided to the veteran.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice. 

The Board also finds that the duty to assist the veteran has 
been met.  As noted above, pertinent records were obtained.  
Neither the veteran or his representative has indicated that 
there is any outstanding pertinent evidence that the RO has 
not already obtained or attempted to obtain that could be 
obtained.  Review of this case indicates no pertinent medical 
evidence that would support the veteran's claim of 
compensation under 38 U.S.C.A. § 1151 is available.  Under 
these circumstances, particularly in light of the grant of 
one of these claims, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  
 

ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability that is claimed to have resulted 
from treatment at a VAMC in October 1999 is denied.

Subject to the applicable criteria governing payment of  
monetary benefits, entitlement to a TDIU is granted prior to 
May 21, 2001. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



